Citation Nr: 1045184	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  07-28 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date prior to March 1, 1990, for the 
award of a total disability evaluation based on individual 
unemployability due to the appellant's service-connected 
disabilities (TDIU).  


(The issues of whether the September 1978, November 1983, and 
August 1989 decisions of the Board that denied entitlement to a 
total disability evaluation based on individual unemployability 
due to the appellant's service-connected disabilities (TDIU), 
should be revised or reversed on the basis of clear and 
unmistakable error, are addressed in a separately docketed Board 
decision.)


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active military service in the United States 
Marine Corps from April 1965 to June 1970.  His honorable service 
included tours-of-duty in the Republic of Vietnam during which he 
earned the Bronze Star with Combat V, multiple Air Medals, and 
the National Defense Service Medal.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Portland, Oregon.  In 
June 2010, the appellant testified during a hearing at the RO 
before the undersigned, who is the Acting Veterans Law Judge 
designated by the Chairman to conduct that hearing.  38 U.S.C.A. 
§ 7107(c) (West 2002).  A transcript of the hearing has been 
produced and has been included in the claims folder for review.

The record appears to suggest that the Veteran may seek to 
raise a claim of whether there was clear and unmistakable 
error in a December 30, 1974 rating decision that granted 
service connection for dermatitis, dyshidrosis, eczematoid 
dermatitis, generalized, and assigned a single 30 percent 
disability rating, rather that separate disability 
evaluations for each affected body part.  The matter is 
referred to the RO for appropriate consideration and 
action.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.  A TDIU was originally granted via a rating decision issued on 
October 29, 1992.  The effective date of that grant was March 1, 
1990.  The appellant was notified of that decision but did not 
appeal and it became final.

2.  The October 1992 RO rating action effectuated an October 1992 
Board decision that found that the evidence supported the 
appellant's claim for a TDIU.  

3.  The RO's October 1992 rating decision was consistent with and 
supported by the evidence of record and the existing legal 
authority.


CONCLUSION OF LAW

The criteria for an effective date prior to March 1, 1990, for 
the award of a TDIU are not met.  38 U.S.C.A. §§ 5101, 5110, 7104 
(West 2002); 38 C.F.R. §§ 3.1(p), 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In 
the event that a VA notice error occurs regarding the information 
or evidence necessary to substantiate a claim, VA bears the 
burden to show that the error was harmless.  However, the 
appellant bears the burden of showing harm when not notified 
whether the necessary information or evidence is expected to be 
obtained by VA or provided by the appellant.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

With regard to the Veteran's claim for an earlier effective date, 
in light of the Rudd decision, infra, and the dismissal of the 
appeal, the Veteran's argument concerning the inadequacy of 
notice under the VCAA, or any other VCAA concerns, are moot, and 
the Board need not address them.  See DiCarlo v. Nicholson, 20 
Vet. App. 52, 58 (2006); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (where the law and not the evidence is 
dispositive the Board should deny the claim on the ground of the 
lack of legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide 
notice of the information and evidence necessary to substantiate 
a claim where that claim cannot be substantiated because there is 
no legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit).

Thus, VCAA notice is not applicable.  As such, no further action 
is required pursuant to the VCAA for any of the matter on appeal.

II. Factual Background and Legal Analysis

This claim arises from the appellant's disagreement with the 
effective date that was assigned following the award of a TDIU.  
Per the claims folder, the appellant contends that, when he left 
the United States Marine Corps, he was unemployable as a result 
of his current service-connected disabilities.  As such, he 
believes that the more appropriate effective date for the grant 
of the TDIU, should be the day after he discharged from active 
duty. 

The record reflects that the appellant is a former Marine who had 
over four years of active service in the Republic of Vietnam.  
The appellant's DD Form 214s show that he was a helicopter 
maintenance mechanic and a door crewman while in Vietnam.  The 
forms further indicate that, for his service in Vietnam, he 
received the Bronze Star with Combat "V", the Air Medal with 
Bronze Star, the Vietnam Service Medal, the Vietnam Campaign 
Medal with 1960 Device, and the National Defense Service Medal.  
The forms also show that the appellant had three tours of duty in 
Vietnam.  

After the appellant was released from active duty in June 1970, 
he did not request service connection for any type of disability, 
disorder, or condition that might have been related to or caused 
by or the result of his military service.  It was not until 
October 1974 that he submitted an initial claim to the VA for 
compensation benefits.  At that time, he requested service 
connection for a dermatological condition affecting his hands and 
feet.  No other condition was claimed on that VA Form 21-526, 
Veteran's Application for Compensation or Pension.  After 
undergoing a VA medical examination, in a December 1974 rating 
decision, the RO reviewed the results of that exam, along with 
the appellant's service medical treatment records, and determined 
that service connection was warranted for generalized dermatitis 
(dyshidrosis/eczematoid dermatitis).  A 30 percent disability 
rating was assigned, effective from October 1, 1974 - the day 
that his claim was received by the RO.  

After the appellant was awarded service connection, he began 
seeking an evaluation in excess of 30 percent for his service-
connected skin disability.  Although such an increase was denied 
by the RO, the record does show that he applied for increases in 
1975, 1976, and 1977.  The claims folder also shows that he 
obtained medical treatment from both private and VA doctors - 
none of whom indicated or suggested that the appellant might be 
suffering from an undiagnosed psychiatric disorder.  Moreover, 
none of the medical records suggest or insinuate that the 
appellant was suffering from a mental illness so severe that he 
did not understand the importance of submitting evidence or 
claims to the VA with respect to disabilities he might be 
suffering therefrom.  

In March 1978, the RO issued a rating action that concluded that, 
while the appellant's service-connected dermatological condition 
was severe, that same condition did not prevent him from 
obtaining and maintaining gainful employment.  The appellant was 
notified of that action and he appealed to the Board for review.  
After reviewing the medical records and applying the law in 
effect at that time, the Board issued a decision on the merits of 
the appellant's claim.  This occurred in September 1978.  At that 
time, the Board found that the evidence of record did not support 
the appellant's claim for a total disability evaluation.  In its 
decision, the Board noted the following at page 4:

It is realized that the [V]eteran has an 
employment handicap which is reflected by 
the evaluation assigned to his service-
connected skin disorder.  The findings 
attributable to his service-connected 
disorder, however, do not demonstrate at 
this time that he is precluded from 
engaging in all forms of substantially 
gainful work even in view of the fact that 
his past work experience has involved 
strenuous activities.  Although particular 
portions of the labor market may be closed 
to him, it is not shown that he is entirely 
precluded from all employment 
opportunities.  Therefore, a total rating 
for compensation based on individual 
unemployability is not warranted.

Although the Board did not grant the appellant's claim for a TDIU 
it did, however, assign a 50 percent disability rating for the 
sole and single service-connected dermatological condition.  The 
appellant was notified of the Board's decision but he did not 
appeal that determination to a federal court or request 
reconsideration of it.  Thus, that action became final.  

Two years later, in 1980, the appellant again came to the VA 
asking that his service-connected dermatological disability be 
assigned a rating in excess of 50 percent.  It is noted that, in 
conjunction with his claim for benefits, the appellant underwent 
a VA Social and Industrial Survey in April 1980.  During that 
survey, it was discovered that the appellant attended a community 
college and, after completing college, became a property manager.  
The VA Clinical Social Worker finished the report with the 
following information:

[The Veteran] repeatedly emphasized during 
his interview that he is not asking for 
total unemployability, but only recognition 
by the VA of the serious extent to which 
his life is affected by this service-
connected condition. . . . At this same 
time, he feels that additional VA 
compensation would provide him with a 
financial cushion against the marked 
fluctuation of his income caused by his 
recurrent dermatitis.  

The Board would note that the VA social worker did not suggest 
that the appellant was suffering from any additional disability 
for which service connection might be warranted.  Moreover, the 
social worker did not indicate that the appellant lacked the 
understanding or comprehension to not file a claim for benefits.  

In a rating action issued in December 1980, the RO granted a 
TDIU, effective from June 14, 1980.  The RO also assigned a 60 
percent disability rating for the appellant's skin disorder.  The 
TDIU remained in effect until March 31, 1982.  Per a rating 
action issued in January 1982, the appellant's service-connected 
skin disorder was reduced from 60 to 10 percent disabling.  
Because the disability was found to be only mildly debilitating, 
and since (as a result of the reduction), the appellant did not 
meet the minimum schedular requirements for a TDIU, the TDIU was 
discontinued effective from March 31, 1982.  

The appellant was notified of this action and he subsequently 
appealed that January 1982 rating action.  Upon further review of 
the appellant's claim, the RO concluded that the evidence did not 
support a reduction to 10 percent of his disability evaluation.  
Instead, the RO found that a 50 percent rating more closely 
approximated the rating that should be assigned for the service-
connected skin disorder.  It is further noted that the appellant 
notified the RO that he was no longer unemployed, but was once 
again working as a property manager.  See VA Form 21-6796, Rating 
Decision, November 2, 1982.  

The Board then reviewed the claims for an increased rating and a 
TDIU and issued a decision on the merits in November 1983.  The 
Board found that, while the appellant's skin disability was 
assigned the maximum schedular amount that could be granted, his 
skin condition presented an "unusual disability picture for 
which there is no provision in the regular schedular criteria."  
As such, the Board assigned a 70 percent rating on an 
extraschedular basis.  With respect to the issue involving a 
TDIU, the Board reported that the appellant's service-connected 
skin condition, in and of itself, did not make the appellant 
unemployable.  The Board further found that while the skin 
condition prohibited the appellant from being employed in a field 
that required him to be on his feet or to walk for extended 
periods of time, the disability did not preclude more sedentary 
employment.  As such, the Board denied the appellant's request 
for a TDIU.  The record reflects that the appellant was notified 
of this action; he did not request reconsideration of the Board's 
decision nor did he appeal the Board's decision to a federal 
court.  

In January 1986, after the appellant had undergone additional 
medical testing, the RO found that his service-connected skin 
disability had become less severe in the manifestations and 
symptoms produced by the condition.  Hence, the skin disability 
rating was reduced to 50 percent.  No mention was made at that 
time concerning the appellant's ability, or inability, to work. 

The record contains a report of contact of the appellant with his 
Member of Congress.  The Congressman's office contacted the RO in 
May 1988.  On the report of contact sheet, there were two issues 
noted.  The first involved a claim by the appellant for an 
increased evaluation for his dermatological condition.  The 
second issue was a claim submitted by the appellant for 
entitlement to service connection for posttraumatic stress 
disorder (or an anxiety disorder) (PTSD).  Mention was not made 
concerning the appellant's employability.  

Following a review of the record, in an August 1988 RO decision, 
service connection was granted for PTSD and a 30 percent 
disability rating was assigned.  The disability rating assigned 
to appellant's skin disability was not changed.  The RO further 
concluded that a TDIU was not warranted because the appellant was 
employed as a full-time timber feller.  The Board reviewed the 
denial of the TDIU claim and issued a determination on the matter 
in August 1989.  The Board found that, while the appellant may be 
occasionally unemployed, the underlying reason, per the Board, 
for that unemployment was not his service-connected skin or 
psychiatric disability.  As such, the Board found that a TDIU was 
not warranted.  The appellant was notified of that action but he 
did not request reconsideration; moreover, he did not appeal his 
claim to a federal court.  Thus, that Board action became final.

Within one year of that Board action, the RO issued another 
rating action with respect to the appellant's claim involving a 
TDIU.  In April 1990, the RO assigned an increased evaluation for 
the appellant's service-connected psychiatric disorder and raised 
the disability rating from 30 to 50 percent.  The disability 
rating for the skin disability remained the same.  Finally, the 
RO concluded that the appellant's two service-connected 
disabilities did not prevent him from obtaining and maintaining 
gainful employment.  Thus, a TDIU was denied.  The appellant was 
notified of that action and he then appealed to the Board for 
review.  

Subsequent to that appeal, the appellant, along with his 
psychiatrist, provided testimony before an RO Hearing Officer in 
July 1990.  During that hearing, the psychiatrist stated that the 
appellant's service-connected PTSD prevented the appellant from 
obtaining and maintaining gainful employment.  It was 
acknowledged that the appellant suffered from a substance abuse 
problem, but the examiner suggested that the substance use was 
the appellant's method of coping with the symptoms and 
manifestations produced by the psychiatric disorder.  

The appellant then provided testimony before the Board in April 
1992 and the Board, after a review of the appellant's claims 
folder, issued a decision on the merits of the appellant's claim 
for a TDIU.  That decision was rendered on October 7, 1992.  In 
that action, the Board concluded that the evidence showed that 
the appellant was prevented from obtaining and maintaining 
gainful employment.  As such, a TDIU was granted.  When it 
granted the appellant's request for a TDIU, the Board placed a 
great deal of weight on the psychiatrist's conclusion that the 
appellant's PTSD prevented the appellant from obtaining and 
maintaining gainful employment.  

The Board's action was returned to the RO for enactment.  The RO 
concluded that the effective date for the award of the TDIU was 
March 1, 1990.  This date was chosen because that was the date 
the RO concluded that the appellant was no longer employable.  It 
should be noted that, prior to that date, the appellant was 
working full time.  The appellant was notified of the RO's 
October 1992 action.  He did not appeal the assignment of the 
effective date of March 1, 1990.  The RO's October 1992 decision 
became final in October 1993.  

In February 1995, the appellant sent a letter to the RO 
contending that he should have been assigned a 100 percent 
disability rating from the date he separated from the US Marine 
Corps.  He alleged that clear and unmistakable error was 
committed in all of the previous RO and Board decisions.  He 
stated that the error occurred when the VA did not recognize that 
his dermatological disorder was related to stressful events he 
endured while he was stationed in Vietnam.  In March 1995, the RO 
reviewed the appellant's claim folder and noted that the 
appellant did not file a claim with the VA for a skin disorder 
until nearly four years after his discharge from service.  
Moreover, he did not file a claim for a psychiatric disorder 
until 1988 - eighteen years after his discharge.  Also, the RO 
noted that, while the appellant may have claimed that he was 
suffering from PTSD since service, such a condition was not 
formally diagnosed until June of 1988.  The RO then discussed the 
appellant's contention that he was unemployable since being 
discharged from service.  In response, the RO rebutted that 
assertion by pointing out that, except for a period extending 
from June 1980 to March 1982 - when he received a TDIU, the 
appellant was employable and usually employed up to February 
1990.  As such, the RO concluded that clear and unmistakable 
error was not committed as the rating actions were consistent 
with the evidence of record and the laws/regulations in effect at 
the time of the previous decisions.  

The Portland RO then received, in May 2005, a VA Form 21-4138, 
Statement in Support of Claim, from the appellant.  On it, the 
appellant contended that he should have been assigned a TDIU with 
an effective date of 1974.  He admitted that, while he was 
employed during the time period extending from 1974 to 1990, he 
thought that his income was "never consistent or enough to care 
for my family."  The appellant modified his argument with a 
letter received in March 2006.  Instead of claiming that the TDIU 
should have been back-dated to 1974, the appellant asserted that 
the effective date of the award should have been the day after he 
was discharged from the Marine Corps, or June 13, 1970.  

To support his claim, in March 2006, the appellant wrote that it 
was his opinion that he suffered from both of his currently 
service-connected disabilities since leaving service.  He further 
averred that both conditions were as severe when he was 
discharged as they were at present.  The appellant pointed to two 
psychiatric reports that opined that the appellant suffered from 
PTSD since service and that the condition was totally disabling 
since he left the Marine Corps.  The appellant also provided an 
opinion by a health care provider to the effect that the 
appellant's lack of filing for benefits for PTSD was a symptom or 
manifestation of the psychiatric disorder.  The health care 
provider did not comment on the appellant's vigorous prosecution 
of his claim over the years involving his dermatological 
disability or his early requests for a TDIU.  None of the health 
care providers tendered any argument concerning the lack of 
psychiatric findings by any of the doctors or other health care 
providers who saw and extensively treated the appellant from the 
time he was discharged until he was diagnosed with PTSD in 1988.  

The RO reviewed all of the evidence presented by the appellant 
and then concluded that the same evidence did not show, indicate, 
or suggest that he should have been assigned an effective date 
earlier than March 1, 1990, for the granting of a TDIU.  In its 
June 2006 rating action, the RO concluded that clear and 
unmistakable error was not committed in any of the actions by the 
VA.  Thus, the appellant's claim for an earlier effective date 
was denied.  It is that denial from which this appeal now arises.  

Once service connection or an increased evaluation has been 
granted, the claim has been substantiated, and additional notice 
is not required because any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  Further, because the application of the law to the 
undisputed facts is dispositive of this appeal, no discussion of 
VA's duties to notify and assist is necessary.  See Mason v. 
Principi, 16 Vet. App. 129 (2002).

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).  The effective 
date of an award of disability compensation shall be the day 
following separation from service or the date entitlement arose 
if the claim is received within one year of separation, otherwise 
the date of claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(b) (West 2002); 38 C.F.R. § 
3.400(b)(2) (2010).

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the United States 
Court of Appeals for Veterans Claims (Court) held that where a 
rating decision which established an effective date for an 
increased rating becomes final, an earlier effective date can 
only be established by a request for a revision of that decision 
based on clear and unmistakable error.  The granting of a TDIU is 
an award of increased disability compensation for purposes of 
assigning an effective date.  Dalton v. Nicholson, 21 Vet. App. 
23 (2007); Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  In 
essence, the Court in Rudd held that there is no 'freestanding' 
earlier effective date claim which could be raised at any time.  
See Rudd, 20 Vet. App. at 299.

Based on the precedential Court decision in Rudd, the Board finds 
that the appellant's earlier effective date claim filed in May 
2005 for the award of a TDIU in March 1990 must be dismissed.  As 
reported, the appellant's claim for a TDIU was granted via a 
Board decision on October 7, 1992.  The RO effectuated the 
Board's decision and assigned an effective date of March 1, 1990.  
The appellant was notified of the RO's action and did not appeal 
that decision to the Board, and the RO's decision thus became 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2010) (in general, unappealed RO decisions are final).

If the appellant believed that the RO's assignment of an 
effective date of March 1, 1990, for the grant of a TDIU, was 
incorrect for any reason, including any purported unadjudicated 
informal claims associated with the issue, his proper recourse 
was to appeal to the Board at the time he was notified of the 
RO's decision, or within the proscribed appellate period.  
Because the appellant did not appeal, the RO's decision became 
final.  That being the case, the appellant is left with only one 
option in his attempt to obtain an earlier effective date:  a 
claim alleging that the RO's decision of October 29, 1992, that 
assigned the March 1, 1990, effective date contained clear and 
unmistakable error.  See 38 C.F.R. § 3.105(a) (2010).

But clear and unmistakable error is a very specific and rare kind 
of ""error."  Under 38 C.F.R. § 3.105(a) (2010), clear and 
unmistakable error requiring revision of a prior final rating 
action exists only where it appears "undoubtedly" that 
"[e]ither the correct facts as they were known at the time, were 
not before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied."  
Russell v. Principi, 3 Vet. App. 310, 313 (1992); also, Glynn v 
Brown, 6 Vet. App. 523 (1994); Mason (Sangernetta) v. Brown, 8 
Vet. App. 44 (1995); see Crippen v Brown, 9 Vet. App. 412, 421 
(1996) (the Court recognized in Russell, Glynn, and Mason that a 
viable claim of clear and unmistakable error must be premised on 
the RO's clear failure to consider certain highly probative 
evidence in the first instance, and not simply request that the 
Board reweigh or reevaluate the evidence reviewed by the RO in 
the prior final rating decision).

To claim clear and unmistakable error on the basis that previous 
adjudications had improperly weighed and evaluated the evidence 
can never rise to the stringent definition of clear and 
unmistakable error.  Also, broad allegations of failure to follow 
regulations or any other non-specific claim of error does not 
classify as clear and unmistakable error.  See Russell v. 
Principi, 3 Vet. App. at 310; Fugo v. Brown, 6 Vet. App. 40 
(1993), motion for review en banc denied Feb. 3, 1994 (per 
curium).  If a veteran raises clear and unmistakable error, there 
must be some degree of specificity as to what the alleged error 
is and, that if true, would be clear and unmistakable error on 
its face, with persuasive reasons given as to why the result 
would have been manifestly different but for the alleged error.  
Id., Scott v. Brown, 7 Vet. App. 184, 191 (1994).

Additionally, a ". . . determination that there was 'clear and 
unmistakable error' must be based on the record and the law that 
existed at the time of the prior AOJ or BVA decision."  Russell 
v. Principi, 3 Vet. App. 310, at 314.  Either the correct facts, 
as they were known at the time, were not before the adjudicator, 
or the statutory or regulatory provisions existent at the time 
were incorrectly applied.  Olson v. Brown, 5 Vet. App. 430, 433 
(1993).  There must be more than a disagreement as to how the 
facts were weighed or evaluated, and the error must be outcome 
determinative.  Russell v. Principi, 3 Vet. App. at 313.  If 
there was a clear error in judgment or the conclusion was not 
based on a consideration of the relevant factors involved in the 
claim or not in accordance with the law, the Board must decide 
that a clear and unmistakable error was made, and reverse the 
prior decision.  Porter v. Brown, 5 Vet. App. 233 (1993); Olson 
v. Brown, 5 Vet. App. 430; Russell v. Principi, 3 Vet. App. at 
310.

As a threshold matter, the appellant must make his claim of clear 
and unmistakable error with some degree of specificity.  Fugo v. 
Brown, 6 Vet. App. at 40.  "It is the kind of error of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different but 
for the error."  Id.  "[S]imply to claim clear and unmistakable 
error on the basis that previous adjudications have improperly 
weighed or evaluated the evidence can never rise to the stringent 
definition of clear and unmistakable error."  Id.  It must be 
remembered that there is a presumption of validity to otherwise 
final decisions, and that where such decisions are collaterally 
attacked, and a clear and unmistakable error claim is undoubtedly 
a collateral attack, the presumption is even stronger.  Id.

Turning to an analysis of the Veteran's case, the Board finds, 
initially, that the RO's rating decision in October 1992, of 
which the appellant was notified by letter, is final since it was 
not appealed and it is accepted as correct in the absence of 
clear and unmistakable error.

The appellant expresses disagreement with how the VA evaluated 
the facts before it.  Specifically, he contends that his 
disabilities prevented him from obtaining and maintaining gainful 
employment since he was discharged from service.  He has 
contended that after service connection was granted for PTSD in 
1988, that was based on the health care providers opining that he 
suffered from PTSD and had done so since service, the VA should 
have assigned a TDIU - effective the day after he left service.  
But, in accordance with Russell v. Principi, 3 Vet. App. at 310, 
Newman v. Brown, 5 Vet. App. 99 (1993), and Fugo v. Brown, 6 Vet. 
App. at 40, the Board finds that no valid claim of error as to 
this claim has been raised, and the claim is denied.

That is, it appears in this instance that the appellant is 
essentially requesting that the Board reevaluate the evidence and 
reach a different result than that concluded by the RO in October 
1992.  Moreover, he is requesting that this Board find that, not 
only any rating actions that addressed whether the appellant 
should be assigned a TDIU contained clear and unmistakable error, 
but also that the Board decisions that concluded that the 
evidence did not support the his claim for a TDIU were also 
clearly and unmistakably erroneous.  

In other words, the appellant would like for this Board to find 
that the Board's earlier decisions of September 20, 1978, 
November 2, 1983, and August 30, 1989, that denied entitlement to 
a TDIU, were clearly and unmistakably erroneous - he would like 
for this Board to basically readjudicate those previous 
unappealed, final Board decisions.  By analogy, the principles of 
collateral estoppel prevent the Board from doing that in this 
action.  Principles of collateral estoppel preclude the Board 
from again deciding the issue.  See DiCarlo v. Nicholson, 20 Vet. 
App. 52, 57 (2006) (holding that an issue explicitly addressed 
and decided by a Board decision may not be re-addressed in a 
subsequent Board decision except on the basis of clear and 
unmistakable error in the earlier Board decision).  Moreover, the 
"purpose of the rule of finality is to preclude repetitive and 
belated readjudication of veterans' benefits claims."  Cook v. 
Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002).  Under the 
doctrine of res judicata, there can be only one valid decision on 
any adjudicated issue or claim.  See DiCarlo v. Nicholson, 20 
Vet. App. at 52; see also Bissonnette v. Principi, 18 Vet. App. 
105, 12 (2004) ("In essence, the res judicata precedent ensures 
that a litigant may have his or her day in Court, but not two or 
three.")  Moreover, the matter of whether there was clear and 
unmistakable error in the 1987, 1983, and 1989 Board decisions is 
specifically addressed in separately docketed decision.

Although the appellant clearly disagrees with how the facts were 
weighed and evaluated at the time of those decisions, this is not 
tantamount to clear and unmistakable error.  See Russell, 3 Vet. 
App at 313.  The appellant's argument that he was totally 
disabled and unable to obtain work many years prior to 1990 is 
precisely that sort of factual disagreement that cannot give rise 
to a valid claim of clear and unmistakable error.  The 
appellant's claim that his psychiatric disorder so incapacitated 
him that he was prevented from applying for benefits that, in 
turn, prohibited a grant of service connection for PTSD that 
ensured that the appellant met the minimum schedular requirements 
for consideration of a TDIU, is a mere disagreement with how the 
RO evaluated the evidence before it and assigned the effective 
date of the award.  The Board does not find that the statutory or 
regulatory provisions in effect at the time were incorrectly 
applied by the RO.  The failure to correctly apply an applicable 
law or regulation must be shown undebatably, that is not 
demonstrated in this case.  

Based on the foregoing, the Board finds that the October 1992 
rating decision that granted a total disability evaluation based 
on individual unemployability and assigned an effective date of 
March 1, 1990, was supported by evidence and was consistent with 
the law and regulations then in effect.  No error is found.  The 
Board thus concludes that this aspect of the October 1992 rating 
decision was not clearly and unmistakably erroneous and cannot be 
revised or reversed based on clear and unmistakable error.  38 
U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2010).

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court held 
that in a case where the law is dispositive of the claim, it 
should be denied because of lack of legal entitlement under the 
law.  However, in Simmons v. Principi, 17 Vet. App. 104, 115 
(2003), the Court held that where the basis for the Board's 
decision denying a claim of clear and unmistakable error in a 
rating decision is the service member's failure to plead clear 
and unmistakable error with the specificity required by Fugo, 6 
Vet. App. 40, the remedy is dismissal without prejudice, and not 
denial.  The appellant's arguments amount to no more than a 
dispute over how the RO weighed the evidence in his claim.  
Inasmuch as Fugo held that a claim alleging improper weighing and 
evaluating of the evidence in a previous adjudication does not 
meet the restrictive definition of clear and unmistakable error, 
the Board will dismiss the appellant's claim.

The Board would add the following.  The appellant has intimated 
that he had a pending unadjudicated claim for service connection 
for PTSD and for a TDIU following his discharge from the Marine 
Corps in 1970.  He has averred that, although he may not have 
formally filed such a claim, based on his service in Vietnam and 
the stressors he endured, the VA should have automatically 
addressed whether he was suffering from a psychiatric disorder 
and whether he was capable of employment.  

However, the Board notes that the Federal Circuit and the Court 
emphasized in Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 
2006) and Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007), 
respectively, that VA is required to construe all of a pro se 
service member's pleadings sympathetically.  See also Andrews v. 
Nicholson, 421 F.3d (Fed. Cir. 2005); Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001).  The Board has considered the 
appellant's pleadings sympathetically in making a determination 
as to whether an earlier effective date may be assigned for the 
award of a TDIU.  

In Deshotel v. Nicholson, 457 F.3d at 1258, the service member 
filed a claim for residuals from an automobile accident.  The RO 
granted service connection for a shoulder disability, but denied 
a claim for residuals of a head injury.  The service member did 
not file a claim at that time for a psychiatric disability.  The 
RO's decision did not specifically address any secondary claim 
for psychiatric disability, although it did note in its narrative 
that the "VA exam shows no psychiatric symptomatology noted at 
present time."  The service member later sought to reopen his 
claim for residuals of a head injury.  After the claim for head 
injury residuals was granted, he filed a claim for a psychiatric 
disorder.  Eventually, a claim for a psychiatric disability was 
granted.  The service member maintained that the RO should have 
assigned an effective date as of the date of his initial claim 
for service connection for residuals from the automobile 
accident.  The Court dismissed the service member's appeal for 
lack of jurisdiction, as there had been no Board decision on the 
issue of entitlement to an earlier effective date, and the 
specific argument made on the basis of clear and unmistakable 
error had not been previously raised.  This decision was affirmed 
by the Federal Circuit.

In rejecting the service member's contentions, the Federal 
Circuit declined to accept the claimant's assertion in Deshotel, 
that a psychiatric claim remained pending and unadjudicated.  The 
Federal Circuit stated, "[w]here the veteran files more than one 
claim with the RO at the same time, and the RO's decision acts 
(favorably or unfavorably) on one of the claims, but fails to 
specifically address the other claim, the second claim is deemed 
denied, and the appeal period begins to run."  Relying on the 
language in Andrews v. Nicholson, 421 F.3d at 1281, the Federal 
Circuit held that if the service member believed that the RO 
improperly failed to address his claim for psychiatric disability 
benefits when it granted service connection for his head 
injuries, his remedy was either to file a timely direct appeal or 
to file a clear and unmistakable error claim seeking to reopen 
the RO decision.

The Court also addressed the issue of jurisdiction in Ingram v. 
Nicholson, 21 Vet. App. at 232.  The Court stated that Deshotel 
and Andrews stand for the proposition that, where an RO decision 
discusses a claim in terms sufficient to put the claimant on 
notice that it was being considered and rejected, then it 
constitutes a denial of that claim even if the formal 
adjudicative language does not "specifically" deny that claim.  
Id. at 239.  Because there was no such denial in the Ingram case, 
the Court found that it had jurisdiction over the appeal because 
it was not a collateral attack on prior RO decision.  

The Court found, assuming that a claim had been reasonably 
raised, that a reasonably raised claim remains pending until 
there is either recognition of the substance of the claim in an 
RO decision from which a claimant could deduce that the claim was 
adjudicated or an explicit adjudication of a subsequent "claim" 
for the same disability.  The Court also found that a sympathetic 
reading of the service member's pleadings could not be based on a 
standard that requires legal sophistication beyond that which can 
be expected of a lay claimant and must consider whether the 
appellant's submissions have articulated a claim.  The case was 
remanded so that the Board could consider whether submissions in 
support of that service member's application raised a claim for 
benefits based on a sympathetic reading of those documents that 
did not require conformance with legal pleading requirements or 
intent to seek those benefits explicitly.

In Deshotel, the service member did not perfect an appeal based 
on an earlier effective date, therefore, the Court did not have 
jurisdiction over that matter.  See Deshotel v. Nicholson, 457 
F.3d at 1258.  

The Veteran's case is similar to Deshotel in that this appellant 
did not perfect a timely appeal as to the assignment of the 
effective date for the TDIU in the RO's decision in October 1992 
in accordance with Rudd.  Nevertheless, even if the appellant had 
filed a timely appeal of the RO's October 1992 action, there is 
no evidence of record showing or even suggesting that the 
appellant had a pending unadjudicated claim for a TDIU prior to 
March 1, 1990.  The claims folder does not show that the 
appellant filed a claim for service connection for a psychiatric 
disorder or for a TDIU immediately following his discharge from 
service.  In fact, the appellant waited approximately four years 
until he filed his initial claim for service connection for a 
dermatological condition.  It was not until March 1988 that he 
filed a claim of entitlement to service connection for PTSD.  
Moreover, the record clearly shows that, after the appellant 
contended that he was unemployable as a result of his 
dermatological condition, multiple rating actions were issued 
upon a review of the evidence of record.  Additionally, until the 
Board's decision of October 7, 1992, that granted a TDIU, the 
appellant had, on three different occasions, appealed the RO's 
denial of a TDIU to the Board.  And on three earlier occasions, 
the Board had denied the appellant's claim.  Unlike the Deshotel 
case, there was no mention of PTSD until 1988 and, aside from the 
brief period between June 1980 to March 1982, there was no 
indication in the record that the appellant was unable to obtain 
and maintain gainful employment as a result of his dermatological 
disability.  Id; see also Ingram v. Nicholson, 20 Vet. App. at 
156.

The Board notes that there is a potential conflict between 
holdings in Ingram v. Nicholson, 20 Vet. App. at 156 and the 
Federal Court holding in Deshotel v. Nicholson, 457 F.3d at 1258.  
In that regard, the Board finds that Deshotel and Andrews are 
controlling.  The Board has, nonetheless, considered the 
application of Ingram to the present case.

The Court stated in Ingram that a reasonably raised claim remains 
pending until there is either a recognition of the substance of 
the claim in an RO decision from which a claimant could deduce 
that the claim was adjudicated or an explicit adjudication of a 
subsequent "claim" for the same disability.  

Yet in the instant case currently before the Board, as previously 
noted above, the Board finds that the appellant did not 
articulate either an implicit or explicit intent to seek service 
connection for a psychiatric disorder prior to 1988, as he made 
no mention of PTSD or any other psychiatric disorder or any 
related symptomatology.  Prior to March 3, 1988, the appellant 
did not request a determination on entitlement to service 
connection for PTSD, he did not evidence a belief in entitlement 
to service connection for PTSD, and he did not communicate an 
intent to apply for service connection for PTSD.  See 38 C.F.R. 
§§ 3.1(p), 3.151 § 3.155 (2010).  Moreover, it was not until the 
appellant was assigned a 50 percent rating for the symptoms and 
manifestations produced by the psychiatric disorder and that 
rating was combined with the disability rating assigned for his 
skin disorder, that he met the initial requirements for the 
assignment of a TDIU on a schedular basis.  It was shortly after 
this occurred that the appellant's TDIU was granted and assigned 
an effective date of March 1, 1990.  

While the Board is sympathetic to the appellant's claim, the 
Board is without authority to grant the claim on an equitable 
basis and instead is constrained to follow the specific 
provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  The appellant's arguments 
and the law have been considered in the most favorable light 
possible, but for the reasons described above, the benefits 
sought are simply precluded by law.  The Board further observes 
that "no equities, no matter how compelling, can create a right 
to payment out of the United States Treasury which has not been 
provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 
Vet. App. 429 (1992) citing Office of Personnel Management v. 
Richmond, 496 U.S. 414 (1990).  The doctrine of reasonable doubt 
is not for application.  See 38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2010), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
appellant's claim is dismissed.  


ORDER

The claim for entitlement to an effective date prior to March 1, 
1990, for the award of a TDIU is dismissed.



____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


